Citation Nr: 1001439	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for a lumbosacral strain to include with degenerative 
joint disease, post-operative interbody fusion L4-5 and L5-
S1.  

2.  Entitlement to a disability rating in excess of 10 
percent for right knee instability, status post-arthroscopy 
and partial synovectomy.  

3.  Entitlement to a disability rating in excess of 10 
percent for left knee instability, status post-meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1977 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, reducing the Veteran's disability 
ratings for instability of the right knee and the left knee 
from 10 percent to 0 percent, and an August 2005 rating 
decision of the RO in Seattle, Washington, denying the 
Veteran's claim of entitlement to a disability rating in 
excess of 60 percent for his lumbar spine disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 60 percent for his service-connected 
lumbosacral strain to include with degenerative disc disease, 
post-operative interbody fusion L4-L5 and L5-S1 (hereinafter 
a "lower back disability").  The Veteran also contends that 
he is entitled to disability ratings in excess of 10 percent 
for his service-connected right knee instability, status 
post-arthroscopy (hereinafter "right knee instability") and 
his service-connected left knee instability, status post-
meniscectomy (hereinafter "left knee instability").  His 10 
percent disability ratings for knee instability were reduced 
to 0 percent in a May 2005 rating decision, and his claim for 
entitlement to a disability rating in excess of 60 percent 
for a lower back disability was denied in an August 2005 
rating decision.  The Veteran appealed these decisions to the 
Board in September 2006.  However, additional evidentiary 
development is necessary before appellate review may proceed 
on these matters.  

The Veteran indicated in his January 2005 claim for an 
increased disability rating for his right and left knee 
disabilities that he had received medical treatment from the 
VA Medical Center (VAMC) in Miami, Florida for these 
disabilities.  The record does not indicate that an attempt 
has been made to locate any records from this VAMC since 
January 2005.  The Veteran specifically requested in his June 
2007 appeal to the Board that more recent records from the 
VAMC in Miami, Florida be obtained prior to sending his claim 
to the Board for adjudication.  The evidence demonstrates 
that these records were not obtained.  

Likewise, according to the Veteran's May 2005 claim for an 
increased disability rating for his lower back disability, 
the Veteran indicated receiving treatment at the VAMC in 
Miami, Florida and he requested that VA obtain records from 
this VAMC before his claim be decided.  Again, he requested 
that his records be updated in his June 2007 appeal to the 
Board.  Appellate review may not proceed until treatment 
records since January 2005 are obtained and incorporated into 
the claims file.  

In addition, the duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  The evidence of 
record demonstrates that the Veteran's last VA examinations 
for his service-connected lower back disability and his right 
and left knee disabilities were in May 2007.  Therefore, it 
has been more than two years since the Veteran's last VA 
examinations and he should be provided with the opportunity 
to appear for new VA examinations before appellate review 
proceeds.  

Finally, VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For 
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Veteran be notified of a need to 
demonstrate a worsening of the disorder on appeal, including 
the impact on his employment and daily life.  Also, if the 
diagnostic code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the VAMC in 
Miami, Florida and obtain any treatment 
records pertaining to the Veteran's claims 
since January 2005 - the most recent VA 
treatment record found in the Veteran's 
claims file.  If any records are obtained, 
they must be incorporated into the claims 
file.  

2. Once the above steps have been 
completed, the Veteran should be scheduled 
for a VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected lumbar spine disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all objective orthopedic 
symptomatology associated with the 
Veteran's lumbar spine disability, 
including ankylosis of the spine and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the Veteran likely 
experiences functional loss or additional 
limitation of motion due to pain or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  

3. The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected right and left knee instability.  
Again, the claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all objective 
symptomatology associated with the 
Veteran's bilateral knee disorders, 
including recurrent subluxation or 
instability.  

4. The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


